 



Exhibit 10.1
(HEALTH MARKETS LOGO) [d36407d3640700.gif]
AGREEMENT
MAY 24, 2006
     THIS AGREEMENT (this “Agreement”) is made and entered into as of May 24,
2006 (the “Effective Date”), by and between HealthMarkets, Inc. (formerly UICI),
a Delaware corporation (“HealthMarkets” or the “Company”) and Glenn W. Reed (the
“Executive”).
     WHEREAS, as of the date hereof, the Executive serves as the Executive Vice
President and General Counsel of the Company;
     WHEREAS, the Executive is knowledgeable and experienced in certain aspects
of the Company’s business and the Company believes that it benefits from the
application of the Executive’s particular and unique skill, experience and
background to the management and operation of the Company, and that the
Executive has made and will continue to make major contributions to the short-
and long-term profitability, growth and financial strength of the Company;
     WHEREAS, the Executive has performed and continues to perform services for
the Company as an employee;
     WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to continue to be employed by the Company;
     WHEREAS, the Company and the Executive desire to set forth in this
Agreement the terms and conditions of Executive’s employment with, resignation
from and consulting to the Company; and
     WHEREAS, certain terms used herein are defined in Section 26.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, it is agreed as follows:
     1. Employment.
          (a) Effective as of the Effective Date, the Company hereby agrees to
continue to employ the Executive and the Executive hereby agrees to continue to
be employed by the Company upon the terms and conditions set forth herein.
          (b) The employment relationship between the Company and the Executive
shall be governed by the general employment policies and practices of the
Company, including without limitation, those relating to the Company’s Code of
Professional Conduct, confidential information and avoidance of conflicts;
provided, however, that where the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, the
provisions of this Agreement shall control.

1



--------------------------------------------------------------------------------



 



     2. Term.
          (a) The Company will continue to employ the Executive pursuant to the
terms of this Agreement for a period (the “Employment Term”) commencing as of
the Effective Date and ending on June 30, 2006 (the “Termination Date”);
provided, however, that the Company and the Executive may agree in writing to
extend the Employment Term for an additional period of time as may be mutually
agreed upon by the parties, in which case, the Termination Date shall be the
date such extended Employment Term ends. Notwithstanding the foregoing, this
Agreement may be terminated early by the Executive upon thirty (30) days’
written notice to the Company.
          (b) For a period commencing on the Termination Date and ending on
December 31, 2006 (the “Consulting Term”), the Executive shall be available
twenty (20) hours per month upon request of the Company to provide consulting
services to the Company            Consulting services provided by the Executive
during the Consulting Term in excess of twenty (20) hours per month shall be
invoiced by the Executive to the Company for payment to the Executive at an
hourly rate of $200.00 per hour. The Company will reimburse the Executive for
all reasonable travel, lodging, telephone and similar expenses incurred in
connection with the provision of the consulting services contemplated hereby on
substantially the same basis as applies to senior executives of the Company.
     3. Position and Duties of the Executive.
          (a) During the Employment Term, the Executive shall continue to serve
as the Executive Vice President and General Counsel of the Company with the same
duties and reporting responsibilities as the Executive holds immediately prior
to the Effective Date.
          (b) Throughout the Employment Term and provided that such activities
do not contravene the provisions of Section 3(a) or Sections 12 and 13 hereof
and provided further that the Executive does not engage in any other substantial
business activity for gain, profit or other pecuniary advantage which materially
interferes with the performance of his duties hereunder, the Executive may
participate in any governmental, educational, charitable or other community
affairs and serve as a member of the governing board of any such organization or
of up to three (3) private or public for profit companies, subject in each case
to the prior approval of the CEO. The Executive may retain all fees and other
compensation from any such service, and the Company shall not reduce his
compensation by the amount of such fees.
     4. Compensation. During the Employment Term, the Company shall pay to the
Executive an annualized base salary of not less than $400,000 per annum (the
“Base Salary”) payable at the times and in the manner consistent with the
Company’s general policies regarding compensation of executive employees. Such
Base Salary shall include any salary reduction contributions to (i) any
Company-sponsored plan that includes a cash-or-deferred arrangement under
Section 401(k) of the Code, (ii) any other plan of deferred compensation
sponsored by the Company, or (iii) any Company-sponsored welfare plans and
programs.
     5. Employee Benefits. In addition to the compensation described in
Section 4, the Executive will be eligible to participate in the Company’s
employee benefit plans and will be entitled to receive perquisites, on terms and
conditions no less favorable to the Executive than

2



--------------------------------------------------------------------------------



 



those in effect for the Executive immediately prior to the Effective Date,
including without limitation the eligibility rules, (i) participation for the
Executive and his eligible dependents in the Company-sponsored employee benefit
plans or arrangements and such other usual and customary benefits now or
hereafter generally available to employees of the Company, and (ii) such
benefits and perquisites as may be made available to similarly situated
executives of the Company as a group, including, without limitation, cash
incentive programs, vacations, and retirement, deferred compensation and welfare
plans and financial and tax planning services.
     6. Expenses. The Company shall also pay or reimburse the Executive for
reasonable and necessary expenses incurred by the Executive in connection with
his duties on behalf of the Company in accordance with the expense policy of the
Company applicable to members of senior management of the Company.
     7. Vacation. During the Employment Term, the Executive shall be entitled to
a number of days of vacation (determined ratably on an annual basis) in
accordance with the Company’s policies, whether written or unwritten, regarding
vacation for similarly situated executives of the Company and its Subsidiaries
generally.
     8. Place of Performance. In connection with his employment by the Company,
unless otherwise agreed by the Executive, the Executive shall be based at the
principal executive offices of the Company located in North Richland Hills,
Texas, except for travel reasonably required for Company business.
     9. Resignation from All Positions. Upon the termination of the Executive’s
employment on the Termination Date, the Executive shall immediately resign from
all positions, offices, committees and/or directorships that he holds with the
Company, its Subsidiaries and any of their respective affiliates (and with any
other entities with respect to which the Company has requested the Executive to
perform services), as applicable, including, without limitation, all elected
officer and boards of directors’ positions (and committees thereof) immediately
prior to the Termination Date and as listed in Exhibit C attached hereto. The
Executive hereby agrees to execute any and all documentation to effectuate such
resignations upon request by the Company, but he shall be treated for all
purposes as having so resigned upon termination of his employment, regardless of
when or whether he executes any such documentation.
     10. Termination Upon the Termination Date. Upon the termination of the
Executive’s employment on the Termination Date, subject to the Executive
delivering to the Company a release, substantially in the form attached hereto
as Exhibit A, with all periods for revocation expired and subject to Section 15,
during the Payment Period, the Company shall be obligated to pay to the
Executive such payments and make available the benefits set forth in this
Section 10.
          (a) Salary Continuation. The Executive will be entitled to receive the
sum of $1,600,008 in 24 monthly installments of $66,667, (the “Termination
Payments”). Termination Payments shall be paid to the Executive on the last day
of each month for the duration of the Payment Period. If the Executive should
die while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid to the Executive’s beneficiary
named for purposes of the Company’s 401(k) and Savings Plan, or, if none, then
to the Executive’s estate, in the form of a lump sum cash payment equal to the
amount of the remaining Termination

3



--------------------------------------------------------------------------------



 



Payments not later than the tenth (10th) business day following the Executive’s
death, without reduction for the time value of money.
          (b) Benefit Continuation. In addition to other payments to be made to
the Executive hereunder, the Company shall continue to pay the Company paid
portion of the premium for continued participation in the medical, prescription
drug, vision, dental and life insurance coverage, for the number of insureds and
at the level of benefits that the Executive has currently elected to receive,
for the duration of the Payment Period. Participation for the Executive and his
eligible dependents in the Company-sponsored employee benefit plans (outlined
above), shall be those plans currently in place or thereafter generally
available to employees of the Company. The Executive shall be responsible for
the payments of the employee paid portion of the insurance premiums (outlined
above), for the duration of the Payment Period.
          (c) COBRA Eligibility. The Executive shall be eligible to apply for
COBRA, based on the terms and conditions of COBRA eligibility, at the conclusion
of the Payment Period.
          (d) Office Equipment. The Company agrees that the Executive will have
the opportunity to purchase the Company’s laptop computer and peripheral devices
provided for his use during his Employment Term from the Company at the
Company’s unamortized cost.
          (e) No Obligation to Mitigate. The Executive is under no obligation to
mitigate damages or the amount of any payment provided for hereunder by seeking
other employment or otherwise.
     11. Certain Additional Payments by the Company. Anything in this Agreement
to the contrary notwithstanding, in the event that it is determined (as
hereafter provided) that any payment (other than the Gross-Up Payments provided
for in this Section 11 and Exhibit B) or distribution by the Company or any of
its affiliates to or for the benefit of the Executive, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including any stock option, performance share, performance unit,
stock appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto) by reason of being considered
“contingent on a change in ownership or control” of the Company, within the
meaning of Section 280G of the Code (or any successor provision thereto) or to
any similar tax imposed by state or local law, or any interest or penalties with
respect to such tax (such tax or taxes, together with any such interest and
penalties, being hereafter collectively referred to as the “Excise Tax”), then
the Executive will be entitled to receive an additional payment or payments
(collectively, a “Gross-Up Payment”); except that no Gross-up Payment will be
made with respect to the Excise Tax, if any, attributable to (i) any incentive
stock option, as defined by Section 422 of the Code (“ISO”) granted prior to the
execution of this Agreement, or (ii) any stock appreciation or similar right,
whether or not limited, granted in tandem with any ISO described in clause (i).
The Gross-Up Payment will be in an amount such that, after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including any Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payment. For purposes of determining the amount of the Gross-Up
Payment,

4



--------------------------------------------------------------------------------



 



the Executive will be considered to pay (1) federal income taxes at the highest
rate in effect in the year in which the Gross-Up Payment will be made and
(2) state and local income taxes at the highest rate in effect in the state or
locality in which the Gross-Up Payment would be subject to state or local tax,
net of the maximum reduction in federal income tax that could be obtained from
deduction of such state and local taxes. The obligations set forth in this
Section 11 will be subject to the procedural provisions described in Exhibit B.
     12. Confidentiality.
          (a) The Executive acknowledges that in the course of his employment by
the Company, he will or may have access to and become informed of confidential
or proprietary information which is a competitive asset of the Company
(“Confidential Information”), including, without limitation, (i) the terms of
any agreement between the Company and any employee, customer or supplier,
(ii) pricing strategy, (iii) merchandising and marketing methods, (iv) product
development ideas and strategies, (v) personnel training and development
programs, (vi) financial results, (vii) strategic plans and demographic
analyses, (viii) proprietary computer and systems software, and (ix) any
non-public information concerning the Company, its employees, suppliers or
customers. The Executive agrees that he will keep all Confidential Information
in strict confidence during the Employment Term and thereafter, and will never
directly or indirectly make known, divulge, reveal, furnish, make available, or
use any Confidential Information (except in the course of his regular authorized
duties on behalf of the Company). The Executive’s obligations under this
Section 12 are in addition to, and not in limitation of or preemption of, all
other obligations of confidentiality which the Executive may have to the Company
under general legal or equitable principles.
          (b) Except in the ordinary course of the Company’s business, the
Executive has not made, nor shall at any time following the date of this
Agreement, make or cause to be made, any copies, pictures, duplicates,
facsimiles or other reproductions or recordings or any abstracts or summaries
including or reflecting Confidential Information. All such documents and other
property furnished to the Executive by the Company or otherwise acquired or
developed by the Company shall at all times be the property of the Company. Upon
termination of the Executive’s employment with the Company, the Executive will
return to the Company any such documents or other property of the Company which
are in the possession, custody or control of the Executive.
          (c) Without the prior written consent of the Company (which may be
withheld for any reason or no reason), except in the ordinary course of the
Company’s business, the Executive shall not at any time following the date of
this Agreement use for the benefit or purposes of the Executive or for the
benefit or purposes of any other person, firm, partnership, association, trust,
venture, corporation or business organization, entity or enterprise or disclose
in any manner to any person, firm, partnership, association, trust, venture,
corporation or business organization, entity or enterprise any Confidential
Information.
          (d) The Executive acknowledges and agrees that a violation of the
foregoing provisions of this Section 12 that results in material detriment to
the Company would cause irreparable harm to the Company, and that the Company’s
remedy at law for any such violation would be inadequate. In recognition of the
foregoing, the Executive agrees that, in addition to any other relief afforded
by law or this Agreement, including damages sustained by a breach of this

5



--------------------------------------------------------------------------------



 



Agreement and without the necessity or proof of actual damages, the Company
shall have the right to enforce this Agreement by specific remedies, which shall
include, among other things, temporary and permanent injunctions, it being the
understanding of the undersigned parties hereto that damages and injunctions
shall all be proper modes of relief and are not to be considered as alternative
remedies.
     13. Covenant Not to Compete; Covenant Not to Solicit. For a period
commencing on the Effective Date and for a period ending two (2) years after the
Termination Date, the Executive agrees that he will not, directly or indirectly,
individually or on behalf of any other person or entity:
          (a) engage in any activity that can be reasonably expected to result
in a competitive harm to the Company or any of the Company’s Subsidiaries or
affiliates (collectively, the “Company Group”) in any region of the United
States in which such business is being conducted; or
          (b) solicit for hire, hire or employ (whether as an officer, director
or insurance agent) any person who is an employee or independent contractor of
any member of the Company Group or has been an employee or independent
contractor of any member of the Company Group at any time during the six-month
period prior to the Executive’s termination of employment or solicit, aid or
induce any such person to leave his or his employment with any member of the
Company Group to accept employment with any other person or entity.
Executive’s ownership of less than five percent (5%) of any class of stock in a
publicly-traded corporation shall not be deemed a breach of this Section 13.
     14. Legal Fees. The Company will pay or reimburse the Executive, as
incurred, all legal fees and costs incurred by the Executive in enforcing his
rights under the Agreement, if the Executive’s position substantially prevails.
     15. Compliance with Section 409A of the Code. This Agreement is intended to
comply and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that a payment and/or benefit is subject to
Section 409A of the Code, it shall be paid in a manner that will comply with
Section 409A of the Code, including proposed, temporary or final regulations or
any other guidance issued by the Secretary of the Treasury and the Internal
Revenue Service with respect thereto (the “Guidance”). Any provision of this
Agreement that would cause a payment and/or benefit to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Code Section 409A (which amendment may be retroactive to the extent
permitted by the Guidance).
     16. No Prior Agreement. Each party to this Agreement acknowledges that, as
of the Effective Date, no prior valid or binding representations, inducements,
promises, or other agreements, orally or otherwise, have been made by any party,
or anyone acting on behalf of any party, pertaining to the subject matter
hereof.
     17. Withholding of Taxes. The Company may withhold from any amounts payable
or transfer made under any compensation or other amount owing to the Executive
under this

6



--------------------------------------------------------------------------------



 



Agreement all applicable federal, state, city or other withholding taxes as the
Company is required to withhold pursuant to any law or government regulation or
ruling.
     18. Successors and Binding Agreement.
          (a) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company, by agreement
in form and substance satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.
          (b) This Agreement will inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
          (c) This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in Sections 18(a) and 18(b). Without limiting the generality or effect
of the foregoing, the Executive’s right to receive payments hereunder will not
be assignable, transferable or delegable, whether by pledge, creation of a
security interest, or otherwise, other than by a transfer by the Executive’s
will or by the laws of descent and distribution and, in the event of any
attempted assignment or transfer contrary to this Section 18(c), the Company
shall have no liability to pay any amount so attempted to be assigned,
transferred or delegated.
     19. Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five (5) business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three business days after having been sent by a
nationally recognized overnight courier service such as Federal Express, UPS, or
Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive offices and to the Executive at his
principal residence, or to such other address as any party may have furnished to
the other in writing and in accordance herewith, except that notices of changes
of address shall be effective only upon receipt.
     20. Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State.

7



--------------------------------------------------------------------------------



 



     21. Indemnification. The Company will indemnify the Executive (and his
legal representative or other successors) to the fullest extent permitted
(including a payment of expenses in advance of final disposition of a
proceeding) by applicable law, as in effect at the time of the subject act or
omission, or by the Certificate of Incorporation and By-Laws of the Company, as
in effect at such time or on the Commencement Date, or by the terms of any
indemnification agreement between the Company and the Executive, whichever
affords or afforded greatest protection to the Executive, and the Executive
shall be entitled to the protection of any insurance policies the Company may
elect to maintain generally for the benefit of its directors and officers (and
to the extent the Company maintains such an insurance policy or policies, the
Executive shall be covered by such policy or policies, in accordance with its or
their terms to the maximum extent of the coverage available for any Company
officer or director), against all costs, charges and expenses whatsoever
incurred or sustained by him or his legal representatives (including but not
limited to any judgment entered by a court of law) at the time such costs,
charges and expenses are incurred or sustained, in connection with any action,
suit or proceeding to which the Executive (or his legal representatives or other
successors) may be made a party by reason of his having accepted employment with
the Company or by reason of his being or having been a director, officer or
employee of the Company, or any subsidiary of the Company, or his serving or
having served any other enterprise as a director, officer or employee at the
request of the Company. The Executive’s rights under this Section 21 shall
continue without time limit for so long as he may be subject to any such
liability, whether or not the Employment Term may have ended.
     22. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.
     23. Survival of Provisions. Notwithstanding any other provision of this
Agreement, the parties’ respective rights and obligations under Sections 9, 10,
11, 12, 13 and 20 will survive any termination or expiration of this Agreement
or the termination of the Executive’s employment for any reason whatsoever.
     24. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. Unless otherwise noted, references to
“Sections” are to sections of this Agreement. The captions used in this
Agreement are designed for convenient reference only and are not to be used for
the purpose of interpreting any provision of this Agreement.
     25. Company Acknowledgment. The Company acknowledges by entering into this
Agreement that it has obtained all corporate and other approvals necessary to
enter into and fully perform its obligations hereunder.

8



--------------------------------------------------------------------------------



 



     26. Defined Terms.
          (a) “Agreement” has the meaning specified in the introductory
paragraph of this Agreement.
          (b) “Base Salary” has the meaning specified in Section 4.
          (c) “Board” means the Board of Directors of the Company.
          (d) “CEO” means the Chief Executive Officer of the Company.
          (e) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1985.
          (f) “Code” means the Internal Revenue Code of 1986, as amended.
          (g) “Committee” means the Executive Compensation Committee of the
Board.
          (h) “Company” has the meaning specified in the introductory paragraph
of this Agreement.
          (i) “Company Group” has the meaning specified in Section 13(a).
          (j) “Confidential Information” has the meaning specified in
Section 12.
          (k) “Consulting Term” has the meaning specified in Section 2(b).
          (l) “Effective Date” has the meaning specified in the introductory
paragraph of this Agreement.
          (m) “Employment Term” has the meaning specified in Section 2(a).
          (n) “401(k) Plan” means the Company’s 401(k) and Savings Plan.
          (o) “Excise Tax” has the meaning specified in Section 11.
          (p) “Executive” has the meaning specified in the introductory
paragraph of this Agreement.
          (q) “Gross-Up Payment” has the meaning specified in Section 11.
          (r) “Guidance” has the meaning specified in Section 15.
          (s) “HealthMarkets” has the meaning specified in the introductory
paragraph of this Agreement.
          (t) “HealthMarkets Affiliates” has the meaning specified in paragraph
1 of Exhibit A.

9



--------------------------------------------------------------------------------



 



          (u) “ISO” has the meaning specified in Section 11.
          (v) “National Firm” has the meaning specified in Section 10(a).
          (w) “Payment” has the meaning specified in paragraph 1 of Exhibit B.
          (x) “Payment Period” means the two-year period following the
Executive’s Termination Date.
          (y) “Release” has the meaning specified in the introductory paragraph
of Exhibit A.
          (z) “Revocation Date” has meaning specified in paragraph 3 of
Exhibit A.
          (aa) “Subsidiary” shall mean any entity, corporation, partnership
(general or limited), limited liability company, entity, firm, business
organization, enterprise, association or joint venture in which the Company
directly or indirectly controls ten percent (10%) or more of the voting
interest.
          (bb) “Termination Date” has the meaning specified in Section 2(a).
          (cc) “Termination Payments” has the meaning specified in
Section 10(a).
          (dd) “Underpayment” has the meaning specified in paragraph 1 of
Exhibit B.
     27. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, with the Company signatory listed below having been
duly authorized by the Company to enter into this Agreement by the Company, the
parties hereto have executed this Agreement as of the day and year first
written.

                  /s/ Glenn W. Reed       Glenn W. Reed             
HealthMarkets, Inc.
      By:   /s/ William J. Gedwed         William J. Gedwed        President and
CEO   

11



--------------------------------------------------------------------------------



 



         

(HEALTH MARKETS LOGO) [d36407d3640700.gif]
Exhibit A
Form of Release
          In consideration of the payments and promises contained in your
Agreement with the Company dated May ___, 2006, and in full compromise and
settlement of any of your potential claims and causes of action relating to or
arising out of your employment relationship with HealthMarkets or the
termination of that relationship, and any and all other claims or causes of
action that you have or may have against the HealthMarkets Affiliates (as
defined below) up to the date of execution of this release (the “Release”), you
hereby:
     1. knowingly and voluntarily agree to irrevocably and unconditionally waive
and release HealthMarkets and any other entity controlled by, controlling or
under common control with HealthMarkets, and their predecessors and successors
and directors, officers, employees, representatives, attorneys, including all
persons acting by, through, under or in concert with any of them (collectively,
the “HealthMarkets Affiliates”), from any and all charges, complaints, claims,
liabilities, obligations, promises, sums of money, agreements, controversies,
damages, actions, lawsuits, rights, demands, sanctions, costs (including
attorneys’ fees), losses, debts and expenses of any nature whatsoever, existing
on, or at any time prior to, the date hereof in law, in equity or otherwise,
which you, your successors, heirs or assigns had or have upon or by reason of
any fact, matter, cause, or thing whatsoever, and specifically including any
matter that may be based on the sole or contributory negligence (whether active,
passive or gross) of any HealthMarkets Affiliate. This release includes, but is
not limited to, a release of all claims or causes of action arising out of or
relating to your employer-employee relationship with HealthMarkets or the
termination of that relationship, and any other claim, including, without
limitation, alleged breach of express or implied written or oral contract,
alleged breach of employee handbook, alleged wrongful discharge, and tort
claims, or claims or causes of action arising under any federal, state, or local
law, including, but not limited to, the Age Discrimination in Employment Act, 29
U.S.C. § 621, et seq., the Reconstruction Era Civil Rights Act of 1866 and 1871,
42 U.S.C. §§ 1981 and 1983, the Civil Rights Act of 1964, Title VII, 42 U.S.C.
§§ 2000(e) et seq., The Civil Rights Act of 1991, 42 U.S.C. § 1981(a) et seq.,
the Equal Pay Act of 1963, 29 U.S.C. § 206(d) et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq. the Rehabilitation Act of
1973, 29 U.S.C. § 701 et seq., the Worker Adjustment and Retraining Notification
Act, 29 U.S.C. §§ 2101-2109, the Sarbanes-Oxley Act of 2002, as amended,
[state-specific employee-employer laws] and any claim under any other statutes
of the State of Texas, or other jurisdictions, and the facts, circumstances,
allegations, and controversies relating or giving rise thereto that have accrued
to the date of execution of this Release; and
     2. agree that you will not commence, maintain, initiate, or prosecute, or
cause, encourage, assist, volunteer, advise or cooperate with any other person
to commence, maintain, initiate or prosecute, any action, lawsuit, proceeding,
investigation, or claim before any court, legislative body or committee, or
administrative agency (whether state, federal or otherwise) against the
HealthMarkets Affiliates relating to any claims, liabilities, obligations,
promises, sums of money, agreements, controversies, damages, actions, lawsuits,
rights, demands, sanctions, costs

A-1



--------------------------------------------------------------------------------



 



(including attorneys’ fees), losses, debts and expenses described in the
foregoing Paragraph 1; provided, however, that, notwithstanding anything to the
contrary in the foregoing, nothing hereunder shall be deemed to affect, impair
or diminish in any respect (i) any vested rights as of the date of termination
or entitlement you may have under the 401(k) Plan; (ii) any other vested rights
as of the date of termination you may have under any employee plan or program in
which you have participated in your capacity as an employee of the Company or
any other HealthMarkets Affiliate; (iii) your right to seek to collect
unemployment benefits that you may be entitled to as a result of your employment
with the Company or your right to seek benefits under workers’ compensation
insurance, if applicable; (iv) your rights under this Release; including but not
limited to your right to bring a claim for breach of this Release; (v) any
rights you may have under Section 21 (Indemnification) of the Agreement and that
certain Indemnification Agreement, dated as of ___, ___between you and
HealthMarkets (which Indemnification Agreement HealthMarkets, by its signature
hereto, confirms shall remain            in full force and effect in accordance
with the terms thereof); (vi) any rights to indemnification that you have or may
have under the terms of the HealthMarkets Amended and Restated Bylaws; or
(vii) your right to bring a claim under the Age Discrimination in Employment Act
to challenge the validity of this Release, to file a charge under the civil
rights statutes, or to otherwise participate in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission or other investigative
agency.;
     3. acknowledge that: (i) this entire Release is written in a manner
calculated to be understood by you; (ii) you have been advised to consult with
an attorney before executing this Release; (iii) you were given a period of
twenty-one days within which to consider this Release; and (iv) to the extent
you execute this Release before the expiration of the twenty-one-day period, you
do so knowingly and voluntarily and only after consulting your attorney. You
shall have the right to cancel and revoke this Release during a period of seven
days following the date on which you execute it, and this Release shall not
become effective, and no money will be paid to you in respect of severance,
until the day after the expiration of such seven-day period (the “Revocation
Date”). In order to revoke this Release, you shall deliver to the Company, prior
to the expiration of said seven-day period, a written notice of revocation. Upon
such revocation, this Release shall be null and void and of no further force or
effect;
     4. agree to make yourself reasonably available to HealthMarkets following
the date of your termination to assist the HealthMarkets Affiliates, as may be
requested by HealthMarkets at mutually convenient times and places, with respect
to the business of HealthMarkets and pending and future litigations,
arbitrations, governmental investigations or other dispute resolutions relating
to or in connection with HealthMarkets; and
     5. agree not to, either in writing or by any other medium, make any
disparaging or derogatory statement about the HealthMarkets Affiliates or any of
their respective officers, directors, employees, affiliates, Subsidiaries,
successors, assigns or businesses, as the case may be; provided, however, that
you may make such statements as are necessary to comply with law.

A-2



--------------------------------------------------------------------------------



 



(HEALTH MARKETS LOGO) [d36407d3640700.gif]
Exhibit B
EXCISE TAX GROSS-UP PROCEDURAL PROVISIONS
     1. Subject to the provisions of Paragraph 5, all determinations required to
be made under Section 11 of the Agreement and Exhibit B, including whether an
Excise Tax is payable by the Executive and the amount of such Excise Tax and
whether a Gross-Up Payment is required to be paid by the Company to the
Executive and the amount of such Gross-Up Payment, if any, will be made by a
nationally recognized accounting firm (the “National Firm”) selected by the
Executive in the Executive’s sole discretion. The Executive will direct the
National Firm to submit its determination and detailed supporting calculations
to both the Company and the Executive within thirty (30) calendar days after the
date of termination of the Executive’s employment, if applicable, and any such
other time or times as may be requested by the Company or the Executive. If the
National Firm determines that any Excise Tax is payable by the Executive, the
Company will pay the required Gross-Up Payment to the Executive within five
(5) business days after receipt of such determination and calculations with
respect to any Payment to the Executive. If the National Firm determines that no
Excise Tax is payable by the Executive with respect to any material benefit or
amount (or portion thereof), it will, at the same time as it makes such
determination, furnish the Company and the Executive with an opinion that the
Executive has substantial authority not to report any Excise Tax on Executive’s
federal, state or local income or other tax return with respect to such benefit
or amount. As a result of the uncertainty in the application of Section 4999 of
the Code and the possibility of similar uncertainty regarding applicable state
or local tax law at the time of any determination by the National Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
the Company should have been made (an “Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts or fails to pursue its remedies pursuant to Paragraph 5 and the
Executive thereafter is required to make a payment of any Excise Tax, the
Executive will direct the National Firm to determine the amount of the
Underpayment that has occurred and to submit its determination and detailed
supporting calculations to both the Company and the Executive as promptly as
possible. Any such Underpayment will be promptly paid by the Company to, or for
the benefit of, the Executive within five (5) business days after receipt of
such determination and calculations.
     2. The Company and the Executive will each provide the National Firm access
to and copies of any books, records and documents in the possession of the
Company or the Executive, as the case may be, reasonably requested by the
National Firm, and otherwise cooperate with the National Firm in connection with
the preparation and issuance of the determinations and calculations contemplated
by Paragraph 1. Any determination by the National Firm as to the amount of the
Gross-Up Payment will be binding upon the Company and the Executive.
     3. The federal, state and local income or other tax returns filed by the
Executive will be prepared and filed on a consistent basis with the
determination of the National Firm with respect to the Excise Tax payable by the
Executive. The Executive will report and make proper payment of the amount of
any Excise Tax, and at the request of the Company, provide to the Company true

B-1



--------------------------------------------------------------------------------



 



and correct copies (with any amendments) of the Executive’s federal income tax
return as filed with the Internal Revenue Service and corresponding state and
local tax returns, if relevant, as filed with the applicable taxing authority,
and such other documents reasonably requested by the Company, evidencing such
payment. If prior to the filing of the Executive’s federal income tax return, or
corresponding state or local tax return, if relevant, the National Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive will within five (5) business days pay to the Company the amount of
such reduction.
     4. The fees and expenses of the National Firm for its services in
connection with the determinations and calculations contemplated by Paragraph 1
will be borne by the Company. If such fees and expenses are initially paid by
the Executive, the Company will reimburse the Executive the full amount of such
fees and expenses within five (5) business days after receipt from the Executive
of a statement therefore and reasonable evidence of Executive’s payment thereof.
     5. The Executive will notify the Company in writing of any claim by the
Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment. Such
notification will be given as promptly as practicable but no later than 10
business days after the Executive actually receives notice of such claim and the
Executive will further apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid (in each case, to the extent
known by the Executive). The Executive will not pay such claim prior to the
expiration of the 30-calendar-day period following the date on which Executive
gives such notice to the Company or, if earlier, the date that any payment of
amount with respect to such claim is due. If the Company notifies the Executive
in writing prior to the expiration of such period that it desires to contest
such claim, the Executive will:
          (a) provide the Company with any written records or documents in
Executive’s possession relating to such claim reasonably requested by the
Company;
          (b) take such action in connection with contesting such claim as the
Company reasonably requests in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;
          (c) cooperate with the Company in good faith in order effectively to
contest such claim; and
          (d) permit the Company to participate in any proceedings relating to
such claim;
provided, however, that the Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income or other tax, including interest
and penalties with respect thereto, imposed as a result of such representation
and payment of costs and expenses. Without limiting the foregoing provisions of
this Paragraph 5, the Company will control all proceedings taken in connection
with the contest of any claim contemplated by this Paragraph 5 and, at its sole
option, may pursue or forego any and all

B-2



--------------------------------------------------------------------------------



 



administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim (provided, however, that the Executive may
participate therein at Executive’s own cost and expense) and may, at its option,
either direct the Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company determines; provided, however, that if the Company directs the Executive
to pay the tax claimed and sue for a refund, the Company will advance the amount
of such payment to the Executive on an interest-free basis and will indemnify
and hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income or other tax, including interest or penalties with respect thereto,
imposed with respect to such advance; and provided further, however, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which the contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of any such contested claim will be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder, and the
Executive will be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
     6. If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Paragraph 5, the Executive receives any refund with respect
to such claim, the Executive will (subject to the Company’s complying with the
requirements of Paragraph 5) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Paragraph 5, a determination is made that
the Executive is not entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial or refund prior to the expiration of 30 calendar days after such
determination, then such advance will be forgiven and will not be required to be
repaid and the amount of any such advance will offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid by the Company to the
Executive pursuant to Section 11 and this Exhibit B.

B-3



--------------------------------------------------------------------------------



 



(HEALTH MARKETS LOGO) [d36407d3640700.gif]
Exhibit C
CORPORATE OFFICERSHIPS AND DIRECTORSHIPS
GLENN W. REED

      CORPORATION   POSITION
 
   
HealthMarkets, Inc.
  Executive Vice President and General Counsel
 
   
The Chesapeake Life Insurance Company
  Director, Vice President
 
   
The MEGA Life and Health Insurance Company
  Director, Vice President
 
   
Mid-West National Life Insurance Company of Tennessee
  Director, Vice President
 
   
Fidelity First Insurance Company
  Director, Vice President
 
   
AMLI Realty Co.
  Director, Vice President and Treasurer
 
   
Performance Driven Awards, Inc.
  Director, Vice President
 
   
Success Driven Awards, Inc.
  Director
 
   
UICI Funding Corp. 2
  Director, President
 
   
UICI Acquisition Co.
  Director, President
 
   
CFLD-I, Inc.
  Director, President
 
   
HealthMarket Administrative Services Inc.
  Director, President

C-1